DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the specification, amendments to claims 1-4 and 6-30, cancellation of claims 5 and 31-33, and the addition of claims 34-36, in the response filed October 26, 2021, have been entered.
Claims 1-4, 6-30, and 34-36 are currently pending in the above identified application.

Claim Interpretation
The term “curing” has been defined in the instant disclosure as being “defined as a process whereby the binder composition undergoes a physical and/or chemical reaction which in case of a chemical reaction usually increases the molecular weight of the compounds in the binder composition and thereby increases the viscosity of the binder composition, usually until the binder composition reaches a solid state” (see published application para 0223).  Based on this definition, the physical curing refers to a phase change from liquid to solid and encompasses drying of a composition to remove a solvent in addition to a chemical reaction, which is the more traditional definition known in the art, synonymous with polymerization and thermosetting.
Protein as recited in claim 1 encompasses both protein and protein derivatives, aligned with Applicant’s remarks filed October 26, 2021, see page 9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-11, 25, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “wherein the at least one hydrocolloid is selected from the group consisting of gelatin, pectin, starch, alginate, agar agar, carrageenan, gellan gum, guar gum, gum Arabic, locust bean gum, xanthan gum, and cellulose derivatives.  However, claim 1 already requires the at least one hydrocolloid to be a protein from an animal source, which encompasses protein and protein derivative.  Not all the materials listed in claim 6 meet this requirement. It is unclear if claim 6 is requiring at least one hydrocolloid to be from an animal source and a second one to be present from the list of material? A material from the list is required and if not from an animal source, a second hydrocolloid sourced from an animal is required?  Based on the amendment, it is unclear if the non-animal source hydrocolloids were intended to be removed from the claim?  For the purpose of prior art application, Examiner will interpret claim 6 as being met if the animal source protein is gelatin.
Similar to claim 6, claim 8 recites the limitation “the at least one hydrocolloid is selected from the group consisting of gelatin, pectin, alginate, carrageenan, gum Arabic, xanthan gum, and cellulose derivatives.”  It is unclear if claim 8 intend for multiple hydrocolloids to be present, one being animal sourced and the second being from the materials listed in claim 8? A material from the list is required and if not from an animal source, a second hydrocolloid sourced from an animal is required?  Non-animal options were included in error?
Claim 9 recites the limitation “wherein the at least one hydrocolloid comprises at least two hydrocolloids, wherein one hydrocolloid is gelatin and another of the at least two hydrocolloids is 
Claim 10 recites the limitation “wherein the gelatin is present in the binder composition by an amount of 10 to 95 wt.% based on a weight of the hydrocolloids.”  It is unclear if the hydrocolloids refer to the at least one hydrocolloids, all hydrocolloids present, only the two hydrocolloids specified in claim 9, i.e. the gelatin and the second hydrocolloid selected from the group consisting of pectin, starch, alginate, agar agar, carrageenan, gellan gum, guar gum, gum Arabic, locust bean gum, xanthan gum and cellulose derivatives.
Claim 25 recites the limitation “wherein the binder composition further consisting essentially of: at least one fatty acid ester of glycerol; optionally at least one pH-adjuster; optionally at least one crosslinker; optionally at least one anti-fouling agent; optionally at least one anti-swelling agent; and water.”  The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention.  Claim 1, upon which claim 25 depend, using open language and the binder comprising.  It is unclear if claim 25 is intending for the binder to further comprise the material or intends to limit the binder composition to consist essentially of that material from claim 1 and claim 25.  
Claim 35 recite the limitation “wherein the at least one hydrocolloid is the cellulose derivatives, the cellulose derivatives are carboxymethylcellulose, arabinoxylan, cellulose, curdlan or β-glucan.”  As with claim 6, it is unclear if claim 35 is requiring at least two hydrocolloids, one being from an animal source and the second being cellulose derivative. Or if claim 35 is an improper dependent claim as the hydrocolloid is limited to being a protein from an animal source.
Claim 11 is rejected based on its dependency on rejected claim 9.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 8, and 35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6, 8, and 35 further define the at least one hydrocolloid material.  However, claim 1, upon which these claims depend, limit the at least one hydrocolloid to being a protein from an animal source.  Therefore, these claims fail to include all the limitations of the claim upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 19-24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2011/0003522 to Chen in view of WO 97/20780 to Rockwool.
Regarding claims 1, 3-4, 19-24, and 26-30, Chen reaches insulation material (insulation product) comprising a non-woven chopped strand mat of randomly oriented fibers, such as of glass, wool glass, and ceramic fibers (mineral wool) (Id. para 0013) and an aqueous binder composition that includes a protein-containing biomass, including protein derived from animals (at least one hydrocolloid being a protein from an animal source) (Id., para 0012-0013, 0032) and a crosslinking agent (claim 27), including a phenol such as tannic acid (at least one phenol containing compound is tannin, tannic acid)  (Id., para 
Chen does not explicitly teach the insulation product comprising a particulate endothermic material selected from the group consisting of gypsum, magnesium hydroxide, hydromagnesite, aluminum hydroxide and aluminum trihydroxide.
However, Rockwool teaches a man-made vitreous fiber product, specifically a fire and high temperature protection product, comprising a web of mineral fibers though which substantially uniformly distributed particulate endothermic material (claim 3), such as magnesium hydroxide, is bonded to the mineral fiber of the web (Rockwool, abstract, p. 3 lines 11-19).  Rockwool teaches fire protection product depend, at least in part on endothermic properties of a component in the product to provide fire protection (flame retardant) (Id., p. 1 lines 6-9) and teaches magnesium hydroxide is a fire retardant material (Id., p. 11 line 34-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the product of Chen, wherein the insulation product comprises the endothermic material magnesium hydroxide of Rockwool, motivated by the desire of using conventionally known additives predictably suitable for use with mineral fiber nonwoven and to impart fire protection to the product.
As the product of the prior art combination is an insulation product and contains fire retardant material for fire protection, the product reads on a fire-protecting product.  The limitation “air-laid” is a method limitation and does not determine the patentability of the product, unless the process produces a structural difference in the product formed.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner 
Regarding claim 4, the prior art combination t the fibrous material being provided in the form of a laminate between steel sheets (Rockwool, p. 8 lines 28-31), reading on the product having a first and a sections face section (steel sheets) with a core section therebetween (fibrous air laid mineral fibers), wherein the particulate endothermic material is distributed such that there is a higher concentration of endo thermic material in the core section of the mineral wool product than in the face section as the steel sheet do not contain the particulates.
Regarding claim 19, the prior art combination teaches adjusting the ratio of components to achieve the desired LOI and teaches using 12% (Chen, para 0059-0061, Table 3).  As the nonwoven is made of inorganic fibers, the LOI would necessarily be less than 25 wt%, reading on 12 %, absent evidence to the contrary.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the LOI, such as within the claimed range, in order to achieve the desire LOI.
Regarding claims 20 and 28-29, the prior art combination teaches the binder composition being cured at temperatures lower than conventional formaldehyde-based binder, such as from about 100C to about 325C (Chen, para 0051, 0057).  The limitations “wherein the binder results from the curing of the binder composition at a temperature of less than 95C”, “wherein the binder is cured by a drying process, by blowing air or gas over/through the mineral wool product and/or by increasing temperature” (claim 28), and “wherein the curing is carried out at a temperature from 5 to 95C” (claim 29) are interpreted as a product-by-process limitation.

Regarding claim 22, the prior art combination does not teach the binder composition requiring a poly(meth)acrylic acid, a salt of a poly(meth)acrylic acid or an ester of poly(meth)acrylic acid (Chen, all, claim 1), reading on the binder composition no containing a poly(meth)acrylic acid, a salt of a poly(meth)acrylic acid or an ester of poly(meth)acrylic acid.
Regarding claim 23, the prior art combination teaches the binder comprising a protein (Chen, abstract), which is a biopolymer.
Regarding claim 24, the prior art combination teaches the binder not emitting formaldehyde and does not teach the inclusion of formaldehyde (Chen, all, esp. para 0002, 0010, claim 1), reading on the binder being formaldehyde-free.
Regarding claim 27, the prior art combination teaches the binder being crosslinked (Chen, abstract, para 0048-0049).
Regarding claim 30, the prior art combination teaches the fibrous product having a density of 10 to 300 kg/m3 (Rockwool, p. 8 lines 28-34).

Claims 2, 12-15, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Rockwool, as applied to claims 1, 3-4, 9-24, and 26-30 above, further in view of US Pub. No. 2015/0152244 to Hernandez-Torres.
Regarding claims 2, 12-15, 18, and 25, the prior art combination teaches the binder comprising dust suppression agents in an amount of about 0.1% up to 10% by weight of the binder (claim 18) (Chen, 
The prior art combination does not specifically teach the binder comprising at least one fatty acid ester of glycerol.
However, Hernandez-Torres teaches an aqueous bio-based binder that is formaldehyde-free used in the formation of insulation material and non-woven chopped strand mats (Hernandez-Torres, abstract).  Hernandez-Torres teaches the binder including a dust suppression agent such as vegetable oil or peanut oil (Id., para 0067).  Vegetable oil and peanut oil contain fatty acid ester of glycerol.
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the insulation material of the prior art combination, wherein the binder comprises the vegetable oil or peanut oil of Hernandez-Torres as the dust suppression agent, motivated by the desire of using conventionally known dust suppression agents predictably suitable for use in aqueous binder compositions used in insulation material and non-woven chopped mats that are renewable materials.
Regarding claims 14 and 15, the limitations “wherein the at least one fatty acid ester of glycerol is sourced from one or more components selected from the group consisting of linseed oil, olive oil, tung oil, coconut oil, hemp oil, rapeseed oil and sunflower oil” (claim 14) and “wherein the at least one fatty acid ester of glycerol is sourced from an animal oil or fish oil” (claim 15) are interpreted as product-by-process limitations.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.  

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Rockwool and Hernandez-Torres, as applied to claims 1-4, 12-15, 18-25, and 26-30 above, as evidenced by AAK Handbook Vegetable Oils and Fats to AAK.
Regarding claim 16-17, peanut oil has an iodine value of 86-107, as evidenced by AAK (AAK, Table 3.43).  While the reference does not specifically teach the claimed range of less than or equal to 100 (claim 17), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the iodine value, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 

Claims 6-11 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Rockwool, as applied to claims 1, 3-4, 9-24, and 26-30 above, further in view of US Pub. No. 2011/0189479 to Zhang.
Regarding claims 6-11 and 36, the prior art combination teaches the protein coming from animal sources (Chen, para 0032). The prior art combination also teaches the protein-containing biomass containing 50, 75 or 90% protein, reading on the protein being present in the binder composition by an amount of 50, 75, or 90% (claim 10) and being derived from renewable resources including soy, peanuts, sunflowers, kidney beans, eggs, blood, meat, and fish (Chen, para 0032).
 The prior art combination does not explicitly teach the binder composition comprising a material selected from the group consisting of gelatin, pectin, alginate, carrageenan, gum Arabic, xanthan gum and cellulose derivative or containing gelatin in combination with pectin, starch, alginate, agar agar, carrageenan, gellan gum, guar gum, gum arabic, locust bean gum, xanthan gum, cellulose derivatives.
However, Zhang teaches a fiberglass insulation contain a binder composition of a protein, including animal sourced gelatin, and crosslinking compound (Zhang, abstract, para 0015, 0016,0043-0044).  Zhang teaches the binder composition including extenders such as starch (Id., para 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the product of the prior art combination, wherein the protein is the gelatin of Zhang and further comprising the starch of Zhang, motivated by the desire of using conventionally known animal sourced protein and binder additives predictably suitable for use in binder composition for insulation, such as fiberglass insulation, and to include extenders, which are known in the art as often being cheaper or more readily available than other materials used in the composition.  
.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Rockwool, as applied to claims 1, 3-4, 9-24, and 26-30 above, further in view of WO 2010/125163 to Jacob.
Regarding claim 34, the prior art combination teaches the crosslinking agent being any compound suitable for crosslinking the protein-containing bio-mass (Chen, abstract).
The prior art combination does not explicitly teach the binder composition comprising at least one enzyme which is the polyphenol oxidase, which is catechol oxidase, tyrosine oxidase or phenoloxidase.
However, Jacob teaches a resin, or binder, suitable for use with inorganic fibers such as glass or stone, comprising a protein, such as sourced from animal, crosslinked using an enzyme, such as polyphenol oxidase, specifically catechol oxidase, tyrosine oxydase, phenol oxidase (Jacob, abstract, para 0015, 0017, 0025, 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the product of the prior art combination, wherein the crosslinking agent is the enzyme of Jacob, specifically catechol oxidase, motivated by the desire of using conventionally known compounds for crosslinking proteins, including sourced from an animal source, predictably suitable for use in binder.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Rockwool, as applied to claims 1, 3-4, 9-24, and 26-30 above, further in view of US Pub. No. 2009/0170978 to Kelly.
Regarding claim 35, the prior art combination teaches the protein coming from animal sources (Chen, para 0032). The prior art combination also teaches the protein-containing biomass containing 50, 
 The prior art combination does not explicitly the binder comprising a cellulose derivative, such as claimed.
However, Kelly teaches a curable aqueous binder composition comprising a natural binder including protein and/or polysaccharides, such as cellulose (Kelly, abstract, para 0008, 0024-0025).  Kelly teaches the binder being useful in nonwoven webs, including fiberglass (Id., para 0053).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the binder of the prior art combination, wherein the binder comprises the cellulose of Kelly, motivated by the desire to using conventionally known natural binder material predictably suitable for use in nonwoven applications, including fiberglass, in combination with proteins.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 99/52988 to Jones teaches an adhesive containing catechol oxidase and a phenolic protein.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JENNIFER A GILLETT/               Examiner, Art Unit 1789